                         Case 19-32843-KLP        Doc 15      Filed 06/20/19 Entered 06/20/19 15:48:34                   Desc Main
                                                              Document     Page 1 of 2




                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               RICHMOND DIVISION
                               In re:
                               ROCHELLE B. ANDERSON,                                        CHAPTER 13
                               DEBTOR.                                                      CASE NO. 19-32843-KLP
                                              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                                                                NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               IF YOU DO NOT WISH THE COURT TO SUSTAIN THE OBJECTION SOUGHT HEREIN, OR IF YOU WANT THE COURT
                               TO CONSIDER YOUR VIEWS ON THE OBJECTION, THEN YOU MUST ATTEND THE HEARING ON THIS MATTER,
                               OTHERWISE, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE OBJECTION AS CONCEDED, AND ISSUE
                               AN ORDER SUSTAINING THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.

                               THE HEARING IS SCHEDULED TO BE HELD ON AUGUST 14, 2019 AT 9:10 A.M. AT
                               THE U.S. BANKRUPTCY COURT, 701 EAST BROAD STREET, RICHMOND, VA
                               23219, IN COURTROOM NUMBER 5100.


                                        COMES NOW, MATRIX FINANCIAL SERVICES CORPORATION (“Secured Creditor”), by
                               Counsel, and objects to the confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof,
                               represents unto the Court:
                                        1.      Secured Creditor has a claim against the property of the Debtor located at 11742
                               Bailey Woods Drive, Midlothian, VA 23112-3066 by virtue of the Note and accompanying Deed of
                               Trust.
                                        2.      The Secured Creditor is in the process of filing a Proof of Claim in the instant case.
                               Secured Creditor estimates that the pre-petition arrears due are approximately $32,668.91.
                                        3.      The Plan filed June 11, 2019 makes no payment provisions for this Secured
                               Creditor as to any pre-petition arrears due to speculation of a loan modification.
                                        4.      Debtor’s Plan is speculative and not feasible under 11 U.S.C. § 1325(a)(5) as it
                               relies on a future loan modification to cure outstanding arrears.
                                        5.      The Plan as filed attempts to violate the anti-modification provisions contained
                               under U. S. C. § 1322. Debtor acknowledges that there are significant arrears and seeks to obtain a
                               loan modification to eliminate the existing arrearage by November 30, 2019. Should the loan
                               modification not be granted, Debtor proposes to then surrender the subject property to the Secured

Brandon R. Jordan, Esquire
Counsel for Plaintiff
Samuel I White, P.C.
Bar No. 72170
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 7902
Case 19-32843-KLP          Doc 15   Filed 06/20/19 Entered 06/20/19 15:48:34                    Desc Main
                                    Document     Page 2 of 2


                                                                                   th
      Creditor. Per See White v. Logan (In re White), 487 F.3d 199 at 205 (4            Cir. 2007), surrender
      should be unequivocal and immediate at or before plan confirmation, not contingent and at a future
      date.
              6.      Pursuant to 11 U.S.C. § 1325, Debtor must meet the burden of proving the
      bankruptcy Plan and petition were filed in good faith. This case was presumptively not filed in good
      faith because an Order Terminating Stay was filed in Debtor’s last bankruptcy case on February 27,
      2019, and the current Plan is not a good faith attempt to repay mortgage arrears but rather a
      request for the lender to modify the loan to accommodate Debtor’s serious delinquency. Secured
      Creditor intends to oppose Debtor’s Motion to Extend Automatic Stay.
              7.      Secured Creditor objects due to the aforesaid deficiencies contained in the Plan.
              8.      Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
      objections specified above in order to be feasible and to provide adequate protection to this
      Secured Creditor. It is respectfully requested that this Court deny confirmation of the Plan.
              WHEREFORE, the undersigned requests as follows:
              1.      That confirmation of the proposed Plan be denied;
              2.      Debtor be required to modify the Plan to honor the terms and conditions of the
      Deed of Trust; and
              3.      For such other relief as this Court deems proper.
                                                       Respectfully Submitted,

                                                       MATRIX FINANCIAL SERVICES CORPORATION


                                                       By: /s/ BRANDON R. JORDAN
                                                       Eric D. White, Esquire, Bar No. 21346
                                                       Michael T. Freeman, Esquire, Bar No. 65460
                                                       Brandon R. Jordan, Esquire, Bar No. 72170
                                                       Johnie R. Muncy, Esquire, Bar No. 73248
                                                       Samuel I. White, P.C.
                                                       1804 Staples Mill Road, Suite 200
                                                       Richmond, VA 23230
                                                       Tel.: (804) 290-4290
                                                       Fax: (804) 290-4298
                                                       bjordan@siwpc.com


                                         CERTIFICATE OF SERVICE

              I certify that on June 20, 2019, the foregoing Objection was served via CM/ECF on Carl M.
      Bates, Trustee, and Pia J. North, Counsel for Debtor, at the email addresses registered with the
      Court, and that a true copy was mailed via first class mail, postage prepaid, to Rochelle B.
      Anderson, Debtor, 11742 Bailey Woods Drive, Midlothian, VA 23112.

                                                       /s/ BRANDON R. JORDAN
                                                       Brandon R. Jordan, Esquire
                                                       Samuel I. White, P. C.
